United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westminster, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0964
Issued: August 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 6, 2016 appellant filed a timely appeal from a March 1, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her left hand, left
leg, back, and neck injuries were causally related to a November 16, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of OWCP’s March 1, 2016 OWCP decision and on appeal,
appellant submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP
at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On November 16, 2015 appellant, then a 48-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left hand that day as a result of a motor vehicle
accident in the performance of duty. She stopped work on November 17, 2015 and has not
returned to work.
In a November 16, 2015 narrative statement, appellant related that, a jeep slammed into
her truck and pushed it into a tree on that date. She hit her knees and left hand on the metal part
of a track where trays were placed.
Appellant submitted a copy of a November 16, 2015 Carroll County sheriff’s office
motor vehicle collision information exchange form which provided vehicle, owner, and driver
information related to herself and the driver involved in the motor vehicle accident.
In a November 17, 2015 disability form, Dr. Jonathan H. Dunn, an attending Boardcertified orthopedic surgeon, advised that appellant was disabled and, therefore, unable to
perform her work duties through November 24, 2015.
By letter dated January 25, 2016, OWCP notified appellant of the deficiencies of her
claim and afforded her 30 days to submit additional medical and factual evidence.
In a December 8, 2015 follow-up medical report, Dr. Dunn indicated that appellant was
being seen for orthopedic evaluation of injuries sustained due to a work accident. He noted her
pain symptoms, reported findings on physical and x-ray examination, and reviewed prior
diagnostic test results. Dr. Dunn assessed continued symptoms from injuries to appellant’s
cervicothoracic spine, thoracolumbar spine, left wrist, and left foot. He concluded that she
would remain off work.
A State of Maryland motor vehicle crash report completed by the Carroll County sheriff’s
office stated that, on November 16, 2015 appellant’s vehicle was stopped and she was delivering
mail when the back of her vehicle was struck by another vehicle that was trying to pass on the
left. Her vehicle went off the road and struck two mailboxes.
In a January 28, 2016 statement, appellant asserted that the police report was incorrect as
it did not indicate an injury. She sustained left hand, left leg, lower back, and neck injuries when
she was pushed into a tree during the accident. Appellant immediately called her supervisor who
came to the accident scene. She described her pain and medical treatment.
In disability forms dated December 8, 2015 and January 5, 2016, Irine Breslaw, a
physician assistant, advised that appellant was disabled, and therefore unable to perform her
work duties from December 8, 2015 to January 26, 2016.
A January 5, 2016 duty status report (Form CA-17) and an undated Form CA-17 report
with an unknown signature provided a history of injury that on November 16, 2015 appellant’s
hand struck against a metal tray. The reports indicated that she was placed off work. The
undated Form CA-17 report provided clinical findings of widespread degenerative changes in the

2

cervical and lumbar spine and indicated that appellant sustained an injury due to the
November 16, 2015 incident.
In a February 2, 2016 report, Dr. Dunn noted that appellant was involved in a workrelated injury on November 16, 2015. He noted her medical treatment. Dr. Dunn also noted that
appellant was placed off work on November 17, 2015 and she continued to be on out-of-work
status as of January 26, 2016.
In disability forms dated January 26 and February 2, 2016, Daniel Schechter, a physician
assistant, reported that appellant was disabled and, therefore, unable to perform her work duties
from January 26 to March 8, 2016.
By decision dated March 1, 2016, OWCP denied appellant’s traumatic injury claim as the
medical evidence did not establish that the accepted work incident caused a diagnosed medical
condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see supra note 1 at § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).

3

identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury caused by the November 16, 2015 employment incident. Appellant failed to submit
sufficient medical evidence to establish that she had left hand, left leg, back, and neck injuries
causally related to the accepted employment incident.
Appellant submitted several reports from Dr. Dunn. In a December 8, 2015 follow-up
report, Dr. Dunn indicated that appellant was being seen for an orthopedic evaluation of injuries
sustained due to a work accident. He noted her pain symptoms, reported findings on physical
and x-ray examination, and reviewed prior diagnostic test results. Dr. Dunn assessed continued
symptoms from injuries to appellant’s cervicothoracic spine, thoracolumbar spine, left wrist, and
left foot. He concluded that she would remain off work. Dr. Dunn’s report does not establish
causal relationship because he did not provide a firm medical diagnosis of a particular medical
condition,10 a clear history of injury11 or a specific opinion as to whether the accepted
November 16, 2015 employment incident caused or aggravated appellant’s condition and
resultant disability.12
Similarly, Dr. Dunn’s November 17, 2015 disability form and February 2, 2016 report
are of limited probative value. While he noted that appellant was involved in a work-related
injury on November 16, 2015, he did not provide findings on examination, a firm medical
diagnosis,13 a clear history of injury,14 or explain how her condition and disability commencing
on November 24, 2015 were caused or aggravated by the accepted employment incident.15 As
such, Dr. Dunn’s reports are insufficient to establish appellant’s claim.

8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

10

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
12

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
13

See supra note 10.

14

See supra note 11.

15

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (a medical opinion not fortified by rationale is of
limited probative value).

4

The disability forms from Ms. Breslaw and Mr. Schechter, physician assistants, regarding
appellant’s disability for work have no probative value in establishing her claim. Physician
assistants are not considered physicians as defined under FECA.16
The Form CA-17 reports with an unknown signature are insufficient to establish
appellant’s claim. A report that is unsigned or bears an illegible signature lacks proper
identification that a physician authored it and cannot be considered probative medical evidence.17
The Board finds that appellant has failed to submit any rationalized probative medical
evidence to establish that she sustained left hand, left leg, back, and neck injuries causally related
to the November 16, 2015 employment incident. Appellant did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
left hand, left leg, back, and neck injuries were causally related to a November 16, 2015
employment incident.

16

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law);
J.B., Docket No. 13-0976 (issued September 5, 2013); Roy L. Humphrey, 57 ECAB 238, 242 (2005).
17

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

